DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Response to Amendment
In response to the amendment filed on June 30, 2022:
Claims 1-10, 17, and 19-20 are amended.
Claims 1-21 are pending.






Response to Arguments
In response to the remarks filed on June 30, 2022:
a.	35 U.S.C. 101 rejections of claims 1-21 are withdrawn in view of Applicant’s amendment and remarks.
b.	35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharafi (Pub. No. US 2020/0183960, filed on December 7, 2018) in view of Pawar et al. (Pub. No. US 2018/0349499, published on December 6, 2018; hereinafter Pawar) and further in view of Marra et al. (Pat. No. US 9063972, published on June 23, 2015; hereinafter Marra).

Regarding claims 1, 10, and 19, Sharafi clearly shows and discloses a computer-implemented method for generating search results based on a search query (Abstract); a system for generating search results based on a search query, the system comprising: Page 4 of 20a processor in communication with storage, the processor configured to execute instructions from the storage to cause the system to implement the method; and a non-transitory computer-readable medium storing instructions that, when executed by a processor of a system, cause the system to implement the method, wherein the method comprising: 
receiving by a processor, from a user device, a first search query including one or more search terms (search query may include one or more search terms or phrases, [0022]); 
obtaining, by the processor, a list of search results for the first search query (After the search query is received, the search engine processes the search query, searches for documents, files, or websites responsive to the search query, and returns a list of search results (e.g., documents, files, websites, etc.) to the user, [0022]);
modifying, by the processor, the list of search results (The language processing device may modify the search results 308 to replace the one or more contextually related words in the text of the search results 308 with the one or more terms of the query, [0067]) by: 
selecting, by the processor, a first search result from the list of search results (The language processing device may modify the search results 308 to replace the one or more contextually related words in the text of the search results 308 with the one or more terms of the query, [0067]); 
identifying, by the processor, a candidate word or phrase in the first search result that is interchangeable with a corresponding query word or phrase found in the one or more search terms (The search results 308 may be modified based on one or more terms of the query and/or a profile associated with the user executing the search. The user profile may indicate characteristics, demographics, and/or preferences of the user. The user profile may indicate terms that the user associated with the user profile prefers. That is, the user profile may indicate that the user does not prefer the term “Cable Box,” but rather the user prefers the term “TV.” , [0068]. Thus, the search results may be modified to provide results that the user may better understand (e.g., replacing text of the search results 308 that have the term “Cable Box” with the word “TV”), [0067]-[0069]); and 
generating, by the processor, a modified list of search results based on the list of search results, the generating including substituting the candidate word or phrase in the first search result with the corresponding query word or phrase . (Thus, the search results may be modified to provide results that the user may better understand (e.g., replacing text of the search results 308 that have the term “Cable Box” with the word “TV”), [0067]-[0069]); and 
providing, by the processor, the modified list of search results to the user device in response to the first search query (At step 650, the modified search result may be output by a computing device (e.g., by the user device 102, the computing device 104, the search engine 118, and/or the language processing device 120 of FIG. 1). The computing device may send the modified search result to another device (e.g., the user device 102). The computing device may cause output of the modified search result on a display, [0085]).  


Pawar then discloses:
determining by the processor, based on tracking prior online user interactions with a set of unmodified search results for one or more previous search queries that included the one or more search terms, a first engagement score associated with the first search query (In order to provide relevant search results, the social networking system 160 may record user interactions with objects on the online social network. User interactions, such as clicks, views, likes, and comments, may provide more nuanced insight into user preferences for particular search results. The social-networking system 160 may identify objects on the online social network that match the received search query. The social-networking system 160 may calculate an engagement score for each of the identified objects. The engagement score may be a weighted combination of values from one or more real-time counters and one or more batch counters associated with the particular identified object, [0049]); 
determining, by the processor, that the first engagement score is lower than a first threshold; responsive to determining that the first engagement score is lower than the first threshold, modifying the list of search results (The social-networking system 160 may calculate an engagement score based in part on a weighted combination of a plurality of counters. The social-networking system 160 may present to the user search results corresponding to the identified objects with an engagement score above a threshold score, [0050]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Pawar with the teachings of Sharafi for the purpose of managing search results based on historical user interactions associated with the results matching attributes of corresponding user queries.
Marra then discloses the first engagement score represents overall user engagement with the set of unmodified search results (the interaction score can be determined based on one or more sub-scores, each sub-score being based on an interaction type. In some examples, a first sub-score can be provided based on whether and how much time the user scrolled through the search results. For example, a value of the first sub-score can reflect the length of time that the user spent scrolling through (e.g., viewing) the search results. In some examples, a second sub-score can be provided based on user clicks on the search results. For example, each time the user clicks on a search result (e.g., clicks on a hyperlink displayed within a search result), the second sub-score can be incremented. The interaction score can be provided based on one or more of the plurality of sub-scores. In some examples, the sub-scores can be summed to provide the interaction score, [Column 5, Lines 1-44]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Marra with the teachings of Sharafi, as modified by Pawar, for the purpose of determining user interest associated with search results based on historical interactions with the search results and result attributes matching corresponding search queries. 
Regarding claims 2, and 11, Pawar further discloses the first engagement score associated with the first search query is determined based on tracked prior online user interactions including at least one of: user click-through Page 2 of 20rates for the one or more previous search queries that included the one or more of the search terms; average viewing times for results of the one or more previous search queries; records of customer support contacts correlated with the one or more previous search queries; or an average time gap between the presentation of search results for the one or more previous search queries and performing of subsequent related search queries (In order to provide relevant search results, the social networking system 160 may record user interactions with objects on the online social network. User interactions, such as clicks, views, likes, and comments, may provide more nuanced insight into user preferences for particular search results, [0049]).   
Regarding claims 3, and 12, Sharafi further discloses providing the modified list of search results comprises causing the user device to display at least one of a title or a summary of the first search result using the corresponding query word or phrase (Figures 2-3 show a user interface in which a title of a search result contains the corresponding query word or phrase compared to the original result).  
Regarding claims 5, and 14, Sharafi further discloses identifying the candidate word or phrase includes consulting, by the processor, a stored mapping between the candidate word or phrase and the corresponding query word or phrase (The term of the search query may be compared to the one or more terms of the search result (e.g., by the search engine 118 and/or the language processing device 120) to determine if a term of the one or more terms of the search result may be contextually related to the term of the search query. The contextual relationship may be determined by using Natural Language Processing (NLP). The one or more search terms may be determined by comparing the requested term to a database. The database may be an ontology. The ontology may be used to determine that the term of the search result may be contextually related to the term of the search query, [0083]).   
Regarding claims 6, and 15, Sharafi further discloses the mapping includes a plurality of candidate words or phrases and a plurality of corresponding query words or phrases, wherein each of the plurality of candidate words or phrases maps to one or more of the plurality of corresponding query words or phrases (The term of the search query may be compared to the one or more terms of the search result (e.g., by the search engine 118 and/or the language processing device 120) to determine if a term of the one or more terms of the search result may be contextually related to the term of the search query. The contextual relationship may be determined by using Natural Language Processing (NLP). The one or more search terms may be determined by comparing the requested term to a database. The database may be an ontology. The ontology may be used to determine that the term of the search result may be contextually related to the term of the search query, [0083]).  
Regarding claims 7, and 16, Sharafi further discloses the mapping between a given candidate word or phrase from the plurality of candidate words or phrases and a respective corresponding query word or phrase from the plurality of corresponding query words or phrases is determined based on at least one of: the given candidate word or phrase being synonymous with the respective corresponding query word or phrase using a dictionary; the given candidate word or phrase being synonymous with the respective corresponding query word or phrase using natural language processing; or the given candidate word or phrase being related to the respective corresponding query word or phrase based on a query log (The term of the search query may be compared to the one or more terms of the search result (e.g., by the search engine 118 and/or the language processing device 120) to determine if a term of the one or more terms of the search result may be contextually related to the term of the search query. The contextual relationship may be determined by using Natural Language Processing (NLP). The one or more search terms may be determined by comparing the requested term to a database. The database may be an ontology. The ontology may be used to determine that the term of the search result may be contextually related to the term of the search query, [0083]).  
Claims 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharafi in view of Pawar in view of Marra and further in view of Singhal et al. (Pub. No. US 2020/0293586, filed on March 14, 2019; hereinafter Singhal).

Regarding claims 4, 13, and 20, Singhal then discloses: 
receiving, by the processor, an indication corresponding to a selection of a selected one of the search results (a searcher may click on a URL that causes a web site to be presented in the web browser, [0032]); 
responsive to receiving the indication, generating, by the processor, modified digital content from original digital content corresponding to the selected one search result, wherein, in the modified digital content, the candidate word or phrase is substituted in the digital content with the corresponding query word or phrase; and (For example, a text snippet may be extracted from a URL and a POS tagger may be used to derive keyword tags from the text snippet. The search results tagger 120 may be configured to derive keywords from rich segment experiences that are presented on the search result web page. The search results tagger 120 may be configured to derive keywords from search results on other granular search verticals such as news search results, image search results, video search results, shopping search results, recipe search results, etc., [0031]);
providing, by the processor, the modified digital content to the user device (Rich segment experiences for which a searcher has previously expressed interest may be more likely to be presented on the search result web page relative to other rich segment experiences for which the search has not previously expressed interest. In this way, the search results may be more likely to be useful and in line with the expectations of the searcher, [0034]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Singhal with the teachings of Sharafi, as modified by Pawar and Marra, for the purpose of enhancing search results based on past user interactions with similar search results to modify the search results with additional content matching a respective user’s interests. 

Allowable Subject Matters
Claims 8-9, 17-18, and 21 are each objected for being dependent on a respective base rejected claim but would be allowable if rewritten in independent form to incorporate the limitations of the base claim and any intervening claim(s).



Relevant Prior Art
The following references are deemed relevant to the claims:
Richardson et al. (Pub. No. US 2006/0190436) teaches dynamically suggesting to a user at least one search query that the user may select as the user constructs the search query. The user can add, delete, or change search terms to focus the query to obtain desired results. A preview of results that can be obtained with a current or suggested query allows the user to determine whether the query being constructed will serve the needs of the user.
Horvitz et al. (Pub. No. US 2016/0224666) teaches a user may then view the modified results including any annotations (e.g., indications of bias, base rates, etc.). Upon viewing the modified results, the user may scroll through the results, hover a pointer over one or more result titles or captions, click on or otherwise select one or more result entries, or the like. The user's client device (or a browser, operating system, or application thereof) may monitor and collect this result interaction and feed it back to the search engine to optimize the result modification for the user. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
October 12, 2022